II JONES, J.,
dissenting with reasons.
I respectfully dissent from the majority on the basis that the 1977 sentencing judge and the 1985 sentencing judge, sentenced the defendant to life imprisonment without benefit of parole, probation or suspension of sentence. The language without benefit of parole, probation or suspension of sentence made the sentence illegal. See La. R.S. 40:966(B)(1) as amended by Acts 1973, No. 207§ 3; See also State v. Sullivan, 359 So.2d 186 (La.1978); and State v. Domino, 360 So.2d 194 (La.1978).
However, the sentencing judge in the case sub judice attempted to correct these sentences by amending them to include eligibility for probation and suspension of sentence. Thus, I find no error by the sentencing court in the instant matter.